DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
This is the response to amendment filed 02/10/2021 for application 13/385218.
Claims 1-2 and 4-21 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CAMPION (EP 2163319) in view of SPEARS (U.S. 7008535) and SALMAN (WO 2007/037768 A1) and SCOTT (U.S. 3,858,499).
CAMPION teaches a process for waste treatment in which municipal waste material is fed into a pressure vessel, dosing the vessel and optionally evacuating the content of air, treating the waste with steam pressure, reducing the pressure in the vessel, discharging the contents of the vessel, and then classifying the treated waste.
CAMPION further teaches in paragraph 54 that the treated waste will be subjected to a classification step in which large and small particles are separated with the smaller fraction of particles constituting a fibrous fraction. This fibrous fraction may be sterilized, and can be used in biomass combustion, gasification or pyrolysis process as organic feedstock for aerobic digestion as filler for MDG panels and the like.
CAMPION does not seem to explicitly teach fine bubble technology to treat the wastewater.

For example, SPEARS teaches a method and apparatus for treating wastewater.  Wastewater is pressurized with gas to form gas-enriched wastewater.  
SPEARS teaches that the apparatus is configured to generate the gas-enriched wastewater in a substantially bubble-free manner (non-cavitation).
SPEARS teaches in lines 8-30 of column 3 that may have the biological oxygen demand decreased by treatment.
SPEARS teaches in lines 34-58 of column 7 a wastewater system may comprise an oxygen enriched fluid supply system along with a conventional aeration system. 
SPEARS also teaches that minimal bubble formation.
SPEARS also teaches in lines 52-64 of column 2 that fine bubble aerators are better than coarse bubble aerators.
It would be obvious to one of ordinary skill in the art to use the apparatus that SPEARS teaches to assist in separation of desired components such as fibers in the process that CAMPION teaches.

Alternatively, the concept of using vacuum packaging to limit water and to inhibit microbial growth is well known in the art. For example, SCOTT teaches in lines 27-42 of column 5 that food product is enclosed in a film in bags such that removal of water produces a vacuum condition in the bag and no air can enter. It is stated that under vacuum conditions, it is theorized bacteria generally occurring in food are unable to live or reproduce.
It would be obvious to one of ordinary skill in the art to placing the fibrous fraction in bags and supplying a vacuum draw to the bags to resist the growth of bacteria during transport from the waste treatment process to the power plant.
CAMPION teaches in paragraph 96 that the fiber fraction may be treated to produce pellets or briquettes.
CAMPION also does not explicitly teach the absence of byproducts or landfill.
However, SALMAN teaches process for producing combustible gases and their conversion into heat and electricity energy from a wide range of solid waste 
SALMAN also teaches a waste treatment process and separating the streams and then using each stream. For example, SALMAN teaches that, non combustibles can be recycled. SALMAN teaches that the ash and dust from the solid waste gasifier may be used to fertilize the ground as concrete material. Solid residues can also use in cement mills.
It would be obvious to one do ordinary skill in the art to recycle or use other products produced in the process that CAMPION teaches as directed by SALMAN.
CAMPION only teaches the use of steam for processing the waste streams and the power is generated by the power plant which is powered by the treated waste streams.
.

Claims 4-9 are rejected under pre-AIA  35 U.S,C 103(a) as being unpatentable over CAMPION (EP 2163319) in view of SPEARS (U.S. 7008535) and SALMAN (WO 2007037768 Al) as applied to claims 1-2, 10 and 12-14 above, and further in view of TREZEK et al.(U.5. 5,060,870).
The above discussion of CAMPION in view of SPEARS and SALMAN is incorporated herein by reference and will be referred to as modified CAMPION.
Regarding claims 4 and 5, modified CAMPION does not teach converted the poly coated board fiber to paperboard that has been EDA approved for use to be used in beverage containers up to the 40% waste containing level.
However, recycling polycoated board fiber to paperboard such as recyclable trays and recyclable cup holders from fast food serving facilities is well known in the art.  For example, TREZEK et al. teach an invention that comprises a 
The process is taught in lines 21-28 of column 2, to comprise delivering waste in plastic garbage bags from fast food restaurant. The plastic bags largely contain polystyrene foam containers, paper products, plastic eating utensils and food. The waste is separated into two process lines.  The primary line recovers polystyrene foam and the secondary line converts the remaining waste (food-contaminated waste stream) to densified refuse derived fuel. TREZEK et al. teach separating the polystyrene and then converting that and the paper products.
It would be obvious to one of ordinary skill in the art to produce cups with up to 40% reclaimed fiber because of regulations denoting up to 40% reclaimed fiber in recycled paperboard or cups.
Regarding claim 6, TREZEK et al. do not seem to explicitly teach using a fiber enhancing additive.
However, TREZEK et al. teach a process for water pulping of the fibers in the paper products and polystyrene products.
It would be obvious to one of ordinary skill in the art to add a fiber-enhancing additive (similar additives) to the process.

Regarding claim 8, paper products from fast food restaurant are generally in brown or white and one of ordinary skill in the art would choose a fiber-enhancing additive that promotes brown and white fiber freeness.
Regarding claim 9, TREZEK et al. teach forming fuel pellets from the food waste which one of ordinary skill in the art would recognize has low sulfur content since sulfur is not a major constituent of food.
One of ordinary skill in the art would not expect sulfur to be present in a large amount from food waste.

Claims 11 and 15-20 are rejected under pre-AIA  35 U.S,C 103(a) as being unpatentable over CAMPION (EP 2163319) in view of SPEARS (U.S. 7008535) and SALMAN (WO 2007037768 Al) and SCOTT (U.S, 3,858,499) applied to claim 1-2, 10 and 12-14 are above, and further in view of BOHLIG et al. (USPGPUB 2010/0018113 Al).
The above discussion of CAMPION is incorporated herein by reference and will be referred to as modified CAMPION.

It would be obvious to one of ordinary skill in the art to choose a combination of waste steams to produce a pellet with a desired BTU level.
Regarding claims 17 and 18, BOHLIG et al. teach that the BTU of food waste is 8,714 and that of plastics is at 11,795.
Regarding claim 20, using a food waste stream would be obvious given that CAMPION teaches that the waste stream may be from any municipal waste streams.

Claim 21 is rejected under pre-AIA  35 U.S.C, 103(a) as being unpatentable over CAMPION (EP 2163319) in view of SPEARS (U.S. 7008535) and SALMAN {WO  as applied to claim 1-3,12, and 13 are above, and further in view of IVERSEN et al. (US 20080229653 A1).
The above discussion of CAMPION is incorporated herein by reference and will be referred to as modified CAMPION.
Modified CAMPION does not teach converting some of the pellets to ethanol.
However, IVERSEN et al. teach a process and apparatus for converting organic material into a hydrocarbon fuel such as ethanol. Solid waste such as biomass, and agricultural waste are taught to be useful as feedstocks.
It would be obvious to one of ordinary skill in the art to convert some portion of the pellets to ethanol.
The motivation to do so would be based on need. Bio ethanol fuel may be used in other applications than product from gasification.

Response to Arguments
Applicant’s arguments regarding a non-ozone system, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1-2 and 4-21 under CAMPION (EP 2163319) in view of PUETTER et al.  (U.S. 7008535) and SALMAN (WO 2007/037768 A1) and SCOTT (USPGPUB 2002/0117458) have been fully considered 
SPEARS teaches a waste water treatment method that utilize a fine bubble aerator that decreases BOD and separates out contaminants.
CAMPION further teach in paragraph 54 that the fibrous fraction may be sterilized, and can be used in biomass combustion, gasification or pyrolysis process as organic feedstock for aerobic digestion as filler for MDG panels and the like.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771